381 F.2d 379
In the Matter of Melvin STECKER, Melvin Stecker, Appellant.
No. 16251.
United States Court of Appeals Third Circuit.
Argued May 4, 1967.
Decided May 22, 1967.
Certiorari Denied November 6, 1967.

See 88 S.Ct. 290.
Appeal from the United States District Court for the District of New Jersey; Thomas M. Madden, Judge.
Ralph J. Kmiec, Camden, N. J., for appellant.
John P. Jehl, Camden, N. J. (Albert J. Scarduzio, Deputy Atty. Gen., in Charge, Camden County Prosecutor's Office, on the brief), for appellee.
Before STALEY, Chief Judge, and BIGGS and HASTIE, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In this habeas corpus proceeding, appellant asserts that he was convicted in New Jersey of assault with intent to commit robbery in violation of the due process of law guaranteed to him "under the Sixth and Fourteenth Amendments to the United States Constitution." Appellant's contention is that alleged trial errors or irregularities, considered singularly or cumulatively, were of such magnitude as to deprive him of his rights to a fair and impartial trial by a fair and impartial jury. This same argument was presented by appellant on an unsuccessful appeal from his conviction to the Appellate Division of the Superior Court of New Jersey, and on his application for certiorari to the Supreme Court of New Jersey. The district court independently considered these grounds at a full hearing and rejected appellant's arguments in a well-considered opinion, 271 F.Supp. 406, with which we are in complete accord.


2
The order of the district court will be affirmed.